     Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 1 of 12 PageID #: 313




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


ROGER LITTLE,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0684

PRIMECARE MEDICAL OF WEST VIRGINIA, INC.;
PRIMECARE MEDICAL, INC.;
JEREMY FULLER, M.D. sued in his individual capacity;
BRENNA ADKINS, LPN, sued in her individual capacity;
REGINA BRYANT, LPN, sued in her individual capacity;
SUISE CHRISTIAN, LPN, sued in her individual capacity;
SHANNAN DILLON, LPN, sued in her individual capacity;
ROB FARROW, LPN, sued in his individual capacity;
SHANDRA FRAZURE, LPN, sued in her individual capacity;
KELLI MANKIN, RN, sued in her individual capacity;
LORI MCCLURE, LPN, sued in her individual capacity;
APRIL MORALES, RN, sued in her individual capacity;
NIKKI PORTER, LPN, sued in her individual capacity;
JESSICA RAMEY, LPN, sued in her individual capacity;
KENDRA RICHARDSON, LPN, sued in her individual capacity;
MONICA THORNBURG, LPN, sued in her individual capacity;
CATHY VOILES, LPN, sued in her individual capacity;
STEVEN YOUNG, LPN, sued in his individual capacity;
WEST VIRGINIA DIVISION OF CORRECTIONS AND
REHABILITATION;
CARL ALDRIDGE, sued in his individual capacity; and
DOES 1-10, sued in their individual capacities;


                              Defendants.

                         MEMORANDUM OPINION AND ORDER

        Presently pending before the Court are two motions to dismiss. The first motion is filed

by Defendant Carl Aldridge and seeks dismissal of the First Amended Complaint as applied to

him pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. ECF. No. 35. The second
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 2 of 12 PageID #: 314




motion is filed by Defendant West Virginia Division of Corrections and Rehabilitation (“DCR”)

and seeks dismissal of the First Amended Complaint as applied to it pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure. ECF No. 39. For the reasons set forth below, the Court

GRANTS both motions.



                                      I. BACKGROUND

       In his First Amended Complaint, Plaintiff Roger Little alleges deliberate indifference to

his health and safety, including deprival of effective medical treatment, while a pretrial detainee

at the Western Regional Jail (“WRJ”) in Barboursville, West Virginia. Plaintiff asserts that he

was denied due process in violation of the Fourteenth Amendment of the United States

Constitution when he received objectively unreasonable medical care or those responsible for his

care were deliberately indifferent to a serious medical need.

       On October 15, 2018, Plaintiff, a diabetic, alleges that he experienced a delusional

episode while driving eastbound on Interstate 64 and began driving erratically. First Am. Compl.

at ¶ 26, ECF No. 27. He was erroneously charged with DUI and transported to the WRJ, where

he was held for approximately one week. Id. at ¶¶ 26-27. During his arrest, he sustained serious

abrasions to his feet which became infected. Id. at ¶ 26. Plaintiff was examined by medical staff

following his arrival, who were aware of his diabetes; the staff then provided medical care

consisting of cleaning and bandaging of his wounds. Id. at ¶ 28. Thirty-six hours later, a

physician examined Plaintiff’s feet and noticed they were still bleeding. Id. at ¶ 29. The

physician then ordered x-rays and directed nursing staff to soak Plaintiff’s feet and dress them.

Id. Despite the medical providers’ knowledge that Plaintiff was diabetic, there was no further




                                                -2-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 3 of 12 PageID #: 315




medical treatment beyond periodic soaking and dressing over the next two days, after the

bleeding from Plaintiff’s feet had stopped. Id. at ¶ 29-30.

       Two days later, on October 19, 2018, Plaintiff was discovered naked in his cell, shouting

unintelligibly and not responding to instructions, but was not treated further, placed under

medical observation, or taken to the hospital. Id. at ¶ 30. For the next two days, staff allegedly

disregarded Plaintiff’s medical needs, despite continued erratic behavior. Id. at ¶ 31. Two days

after this episode, Plaintiff was finally examined by another physician who ordered

transportation to the hospital. Id. at ¶¶ 32-34. The hospital staff had to amputate Plaintiff’s septic,

gangrenous legs below the knee four days after Plaintiff’s hospital admission. Id. at ¶ 35.

       On October 15, 2020, Plaintiff instituted this action. ECF No. 1. Plaintiff named twenty

defendants in his Amended Complaint: PrimeCare, many doctors and nurses in their individual

capacity, the West Virginia Department of Corrections and Rehabilitation (“WVDCR”),

PrimeCare, and Carl Aldridge, the superintendent of Western Regional Jail in his individual

capacity. First Am. Compl. 2-5, ECF No. 27. He also “named” several John and Jane Doe

defendants, allegedly employees of PrimeCare, the WVDCR, and PSIMed. Id. at 5. At core,

Plaintiff’s arguments stem from Defendants’ alleged failure to provide Little with necessary

medical care. On February 3, 2021, Defendant Carl Aldridge filed a motion to dismiss claiming

that Little failed to exhaust his administrative remedies under the Prison Litigation Reform Act

(“PLRA”) and claiming qualified immunity. ECF No. 34-35. On February 12, 2021, Defendant

WVDCR filed a Motion to Dismiss and accompanying Memorandum of Law claiming qualified

immunity. ECF No. 39, 40. On March 8, 2021, Plaintiff filed a Response in Opposition in which

Plaintiff noted that, “[i]n light of the controlling law, [Plaintiff] does not oppose the DCR’s




                                                 -3-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 4 of 12 PageID #: 316




motion to dismiss with prejudice….” Plaintiff’s Reply at 2, ECF No. 45. Accordingly, the rest of

this order will only focus on Defendant Aldridge’s claims.

                                   II. STANDARD OF REVIEW

        In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the United States Supreme Court

disavowed the “no set of facts” language found in Conley v. Gibson, 355 U.S. 41 (1957), which

was long used to evaluate complaints subject to 12(b)(6) motions. 550 U.S. at 563. In its place,

courts must now look for “plausibility” in the complaint. This standard requires a plaintiff to set

forth the “grounds” for an “entitle[ment] to relief” that is more than mere “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at

555 (internal quotation marks and citations omitted). Accepting the factual allegations in the

complaint as true (even when doubtful), the allegations “must be enough to raise a right to relief

above the speculative level . . . .” Id. (citations omitted). If the allegations in the complaint,

assuming their truth, do “not raise a claim of entitlement to relief, this basic deficiency should . .

. be exposed at the point of minimum expenditure of time and money by the parties and the

court.” Id. at 558 (internal quotation marks and citations omitted).

        In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court explained the requirements

of Rule 8 and the “plausibility standard” in more detail. In Iqbal, the Supreme Court reiterated

that Rule 8 does not demand “detailed factual allegations[.]” 556 U.S. at 678 (internal quotation

marks and citations omitted). However, a mere “unadorned, the-defendant-unlawfully-harmed-

me accusation” is insufficient. Id. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility exists when a claim contains “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the



                                                  -4-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 5 of 12 PageID #: 317




misconduct alleged.” Id. (citation omitted). The Supreme Court continued by explaining that,

although factual allegations in a complaint must be accepted as true for purposes of a motion to

dismiss, this tenet does not apply to legal conclusions. Id. “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted). Whether a plausible claim is stated in a complaint requires a court to conduct a context-

specific analysis, drawing upon the court’s own judicial experience and common sense. Id. at

679. If the court finds from its analysis that “the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged-but it has not

‘show[n]’-‘that the pleader is entitled to relief.’” Id. (quoting, in part, Fed. R. Civ. P. 8(a)(2)).

The Supreme Court further articulated that “a court considering a motion to dismiss can choose

to begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth. While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id.

                                        III. DISCUSSION

               (A) The Exhaustion Requirement under the PLRA

       Defendant Aldridge filed a Motion to Dismiss and accompanying Memorandum of Law

in which, Defendant Aldridge claimed that Plaintiff failed to exhaust administrative remedies as

required by the PLRA. ECF Nos. 34-35. On February 17, 2021, Plaintiff filed a Response in

Opposition claiming that the PLRA was inapplicable to his case, as he was not a prisoner at the

time of filing. ECF No. 41. Defendant’s Reply on February 24, 2021 did not address this

argument. ECF No. 43.

       The PLRA contains an administrative exhaustion requirement that applies to any

challenge to prison conditions under federal law, including section 1983 actions, brought “by a



                                                -5-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 6 of 12 PageID #: 318




prisoner confined in any jail, prison, or correctional facility.” 42 U.S.C. § 1997e(a). A prisoner is

defined as “any person incarcerated or detained in any facility.” Id. § 1997e(h). However,

Plaintiff was no longer an inmate at the time he filed this action. Therefore, the PLRA exhaustion

requirement is not applicable. See Cofield v. Bowser, 247 F. App’x 413, 414 (4th Cir. 2007) (“A

former inmate who has been released is no longer ‘incarcerated or detained’ for the purposes of

§ 1997e(h) and therefore does not qualify as a ‘prisoner’ subject to the PLRA.”); Cantley v. W.

Va. Reg. Jail & Correctional Facility Auth., 728 F.Supp.2d 803, 820 (S.D. W.Va. 2010) (same;

citing Cofield).

               (B) Qualified Immunity

       Little alleges that the denial of medical care violated the Fourteenth Amendment Due

Process Clause. Challenges to conditions of confinement by pretrial detainees are governed by

the Fourteenth Amendment. See Mays v. Sprinkle, 992 F.3d 295, 300 (4th Cir. 2021) (citing

Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988)). “The due process rights of a pretrial

detainee are at least as great as the [E]ighth [A]mendment protections available to the convicted

prisoner.” Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988). Accordingly, Mr. Little “can

make out a violation at least where ‘he shows deliberate indifference to serious medical needs

under cases interpreting the Eighth Amendment.’” Mays, 992 F.3d at 300, (quoting Estelle v.

Gamble, 429 U.S. 97, 104 (1976).

       To set forth a prima facie case under the Eighth Amendment, “‘a plaintiff must

show both (1) a serious deprivation of a basic human need; and (2) deliberate indifference to

prison conditions on the part of prison officials.’” Salmons v. W. Reg’l Jail Auth., No. 3:18-1447,

2019 WL 5616916, at *5 (S.D. W. Va. Oct. 30, 2019) (quoting Strickler v. Waters, 989 F.2d

1375, 1379 (4th Cir. 1993) (internal quotations omitted)). The deliberate indifference standard



                                                -6-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 7 of 12 PageID #: 319




contains both objective and subjective elements. See Farmer v. Brennan, 511 U.S. 825 (1994).

Objectively, a plaintiff must show he or she had a “serious” medical need—one “that has been

diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor's attention.” Iko v. Shreve, 535 F.3d 225, 241

(4th Cir. 2008) (citation omitted). The plaintiff must also show the denial of medical care caused

“a serious or significant physical or emotional injury” or “a substantial risk of such serious

harm.” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (citation omitted).

       The subjective element requires the plaintiff to show “subjective recklessness” in the face

of the serious medical condition. See Farmer, 511 U.S. at 839–40. “True subjective recklessness

requires knowledge both of the general risk, and also that the conduct is inappropriate in light of

that risk.” Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997). “[I]t is not enough that an

official should have known of a risk; he or she must have had actual subjective knowledge of

both the inmate's serious medical condition and the excessive risk posed by the official's action

or inaction.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (citations omitted). If the

plaintiff establishes subjective knowledge, an official may avoid liability if he or she “responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511 U.S. at 844.

       Defendant Aldridge asserts the defense of qualified immunity against Plaintiff’s claims

against him. Under qualified immunity, government officials performing discretionary functions

are generally shielded from liability for civil damage if their behavior does not violate a clearly

established statutory or constitutional rights of which a reasonable person would have known.

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The qualified immunity inquiry is a two-step

determination of “(1) whether the official violated a constitutional right; and if so (2) whether the




                                                -7-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 8 of 12 PageID #: 320




right was ‘clearly established’ at the time of its violation.” Rock for Fife–UMBC v. Hrabowski,

411 F. App'x. 541, 547 (4th Cir. 2010) (quoting Saucier v. Katz, 533 U.S. 194 (2001)).

       It was clearly established by the time of Little’s detention that a “pretrial detainee ha[d] a

right to be free from any form of punishment under the Due Process Clause of the Fourteenth

amendment” which required government officials not to be deliberately indifferent to any serious

medical needs of the detained. See Mays v. Sprinkle, 992 F.3d 295, 300 (4th Cir. 2021) (internal

citations and quotations omitted). A finding of deliberate indifference requires both objectively

serious medical condition and subjective knowledge by a prison official of both the “serious

medical condition and the excessive risk posed by the official’s action or inaction.” Id. (quoting

Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014)).

       Therefore, the Court must consider whether the allegations plausibly satisfy both the

objective and subjective elements to sufficiently allege a constitutional violation, which will

necessarily decide the qualified immunity issue. See Mays, 992 F.3d at 302 (“Without allegations

that plausibly satisfy both the objective and subjective elements, the [defendants] would have a

right to dismissal based on qualified immunity” because “the qualified-immunity finding

satisfies the constitutional violation standard as well.”).

       Courts should make a finding of qualified immunity as early as possible. “Because

qualified immunity is designed to shield officers not only from liability but from the burdens of

litigation, its establishment at the pleading or summary judgment stage has been specifically

encouraged.” Pritchett v. Alford, 973 F.2d 307, 313 (4th Cir. 1992). The determination of

whether a government official is entitled to qualified immunity is “purely [a] legal question.”

Siegert v. Gilley, 500 U.S. 226, 232 (1991).




                                                  -8-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 9 of 12 PageID #: 321




                                       1. Civil Rights Claim

       In Count One of the Amended Complaint, Plaintiff claimed that Defendant Aldridge

violated his due process rights under the Fourteenth Amendment when “by his actions or

inactions, Defendant Aldridge contributed to Plaintiff’s injuries by causing him to be provided

with objectively unreasonable medical treatment, or in the alternative, demonstrating deliberate

indifference to his serious medical needs….” ECF No. 27 at ¶ 41.

       Defendant Aldridge claims qualified immunity. ECF Nos. 34, 35. Defendant Aldridge

asserts that he did not violate any constitutional right in fulfilling his discretionary duties of

hiring, training, and supervising the employees of Western Regional Jail. Id. He also asserts that

Plaintiff does not raise any factual allegations regarding specific actions or inactions taken by

him which could be a proximate cause of Plaintiff’s alleged injuries. Id. Plaintiff asserts that he is

entitled to conduct limited discovery to aid in his identification of “acts or omissions of

Aldridge” that injured him in order to establish the nexus between the constitutional violation

and Aldridge’s actions that can overcome qualified immunity. ECF No. 41. Defendant Aldridge

replies that there are no facts in the Amended Complaint to suggest that he violated a

constitutional right and that the facts alleged do not rise to the level of objective unlawfulness

required to overcome qualified immunity, which should be decided at this stage. ECF No. 43.

       As discussed above, to allege a violation of a constitutional right through a finding of

deliberate indifference requires both objectively serious medical condition and subjective

knowledge by a prison official of both the “serious medical condition and the excessive risk

posed by the official’s action or inaction.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir.

2014). Here, Plaintiff’s allegations state that he has an objectively serious medical condition,

that he is diabetic, which Defendants do not dispute. Despite the general sufficiency of the



                                                 -9-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 10 of 12 PageID #: 322




allegations, the facts of Plaintiff’s complaint do not support that Aldridge was aware of a serious

risk to Little’s safety and knowingly disregarded that risk. The only allegation Plaintiff makes

specifically regarding Defendant Aldridge is that he contributed to Plaintiff’s injuries “by

causing him to be provided with objectively unreasonable medical treatment or, in the alternative

demonstrating deliberate indifference to his serious medical needs.” This general allegation is

not enough to prove subjective knowledge because it does not impute any actual knowledge to

Defendant Aldridge or allege facts suggesting that he had such knowledge of inadequate medical

care from any source. See Mays 992 F.3d at 305 (finding sufficient allegations of subjective

knowledge where individual officers saw that a pre-trial detainee had prescription pills in his

truck and was reported to have consumed alcohol and narcotics, which showed they knew he had

mixed medication and alcohol and was at risk from this); Hammonds v. Wolfe, No. 3:18-1377,

2021 WL 1792137 at *6 (S.D. W. Va. May 5, 2021) (finding a disputed question of fact on a

claim of deliberate indifference where the former superintendent of the jail knew that the facility

was overcrowded, read grievances on a daily basis, knew of occasions of flooding and there was

other evidence of “widespread knowledge.”)

        The Court must “accept all well-pleaded allegations in the plaintiff’s complaint as true”

and “draw all reasonable inferences from those facts in the plaintiff’s favor.” Edwards v. City of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999). However, a factfinder could not conclude from

these allegations that Defendant Aldridge was subjectively aware of a substantial risk of serious

injury to Little, and in fact none of the allegations suggest this.

                                         2. Negligence Claim

        In Count Three, Plaintiff alleges that Defendant Aldridge owed Plaintiff legal duties to

“contract with and retain only those employees and agents that would not engage in violations of



                                                 -10-
   Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 11 of 12 PageID #: 323




his constitutional rights; to train and instruct their employees and agents not to engage in such

violations; and to supervise their employees and agents to the extent necessary to reasonably

ensure that they would not engage in such violations.” Id. at ¶ 51. In negligently hiring,

contracting with, and retaining employees that violated his constitutional rights, negligently

failing to train and instruct their employees, and negligently supervising them, Defendant

Aldridge also allegedly breached his legal rights and proximately caused Plaintiff’s injuries

through this negligence. Id. at ¶ 52. Plaintiff seeks compensatory and punitive damages for these

negligent acts. Aldridge argues that Plaintiff has failed to sufficiently plead his negligence claim,

and that he shielded by qualified immunity in the alternative. The Court agrees with the latter

argument, and so it need not consider the former.

       As this Court has noted before, “[i]t is axiomatic that a claim for negligence is a question

of state tort law.” See Jeffers v. W Va. Dep’t of Corrections & Rehab., No. 3:18-1447, 2020 WL

521851, at *4 (S.D. W. Va. Jan. 20, 2020) (citing Wheeling Park Comm'n v. Dattoli, 787 S.E.2d

546, 551 (W. Va. 2016)). Because of this, West Virginia qualified immunity standards govern

the Court’s analysis. Bosley v. Lemmon, 656 F. Supp. 2d 582, 590 (N.D.W. Va. Aug. 31, 2009).

Under state law, “[a] public executive official who is acting within the scope of his authority. . .

is entitled to qualified immunity from personal liability for official acts if the involved conduct

did not violate clearly established law of which a reasonable official would have known.” W. Va.

Reg'l Jail & Corr. Facility Auth. v. A.B., 766 S.E.2d 751, 755, Syl. Pt. 5 (W. Va. 2014) (quoting

State v. Chase Sec., Inc., 424 S.E.2d 591, Syl. (W. Va. 1992)). State law also does not provide

immunity for acts that are “fraudulent, malicious, or otherwise oppressive.” Id.

       Allegations of simple negligence are not enough to overcome immunity. See Matson v.

Wagner, 781 S.E.2d 936, 948 (W. Va. 2015) (“A public officer is entitled to qualified immunity



                                                -11-
  Case 3:20-cv-00684 Document 68 Filed 09/15/21 Page 12 of 12 PageID #: 324




for discretionary acts even if committed negligently.”). Further, the categories of training,

supervision, and retention attributed to Defendant Aldridge fall within the category of

“discretionary” government function. W. Va. Regional Jail and Correctional Facility Auth v.

A.B., 766 S.E. 2d 751, 772 (W. Va. 2014). With this immunity paradigm in mind, Aldridge

cannot be held liable under a theory of simple negligence. With respect to Count Three, the

Defendant’s motion must be granted.

       Accordingly, the Court GRANTS both Motions to Dismiss and DISMISSES Defendants

WVDCR and Carl Aldridge from the Action.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:         September 15, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -12-
